UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4870


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GEORGE MICHAEL TURNER,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:11-cr-00846-RBH-1)


Submitted:   June 25, 2015                 Decided:   June 29, 2015


Before GREGORY, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John M. Ervin, III, Darlington, South Carolina, for Appellant.
Arthur Bradley Parham, Assistant United States Attorney, Florence,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      George Michael Turner pled guilty to possession of a firearm

by a convicted felon, in violation of 18 U.S.C. § 922(g)(1) (2012),

and was sentenced as an armed career criminal to 180 months in

prison.     Counsel has filed an Anders v. California, 386 U.S. 738

(1967), brief, finding no meritorious issues, but questioning

whether: (1) the district court conducted Turner’s plea hearing in

compliance with Fed. R. Crim. P. 11, and (2) his sentence was

reasonable.    For the reasons that follow, we affirm.

      Because Turner did not move in the district court to withdraw

his guilty plea, we review his first issue for plain error.               United

States v. Martinez, 277 F.3d 517, 525–26 (4th Cir. 2002).                     In

reviewing the adequacy of compliance with Rule 11, this court

should accord deference to the trial court’s decision as to how

best to conduct the mandated colloquy with the defendant.                 United

States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).              Our review

of   the   record   leads   us    to   conclude   that   the   district    court

conducted a thorough colloquy, ensuring that Turner’s plea was

knowing and voluntary, and that the plea was supported by an

adequate factual basis.          We conclude there was no plain error.

      We next review Turner’s sentence for both procedural and

substantive reasonableness under a deferential abuse-of-discretion

standard.    Gall v. United States, 552 U.S. 38, 41 (2007).           We must

ensure that the district court committed no significant procedural

                                        2
error and then consider the sentence’s substantive reasonableness

under the totality of the circumstances, including the extent of

any variance from the advisory Sentencing Guidelines range.                Id.

at 51.     We presume that a sentence within a properly calculated

advisory    Guidelines   range   is   reasonable.        United   States   v.

Louthian, 756 F.3d 295, 306 (4th Cir. 2014).          A defendant can rebut

this presumption only by showing that the sentence is unreasonable

when measured against the 18 U.S.C. § 3553(a) (2012) factors.              Id.

     After reviewing the presentence report and the sentencing

transcript, we conclude that Turner’s statutory mandatory minimum

sentence, imposed within his advisory Guidelines range, is both

procedurally and substantively reasonable and that the district

court properly concluded that Turner was an armed career criminal,

under 18 U.S.C. § 924(e)(1) (2012).             The court listened to both

parties’    arguments,   considered       the    §   3553(a)   factors,    and

articulated its reasons for giving Turner a sentence within that

range.     Gall, 552 U.S. at 51.      Turner has not made the showing

necessary to rebut the presumption of reasonableness accorded his

within-Guidelines sentence.

     In accordance with Anders, we have reviewed the entire record

in this case, including the issue raised in Turner’s pro se




                                      3
supplemental brief, ∗ and have found no meritorious grounds for

appeal.   We therefore affirm the district court’s judgment.   This

court requires that counsel inform Turner, in writing, of the right

to petition the Supreme Court of the United States for further

review.   If Turner requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on

Turner. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.


                                                           AFFIRMED




     ∗  We have held that Turner’s South Carolina burglary
convictions, under S.C. Code Ann. § 16-11-312(A) (2003), are
qualifying felonies under the Armed Career Criminal Act, United
States v. Wright, 594 F.3d 259, 266 (4th Cir. 2010), and “we are
bound by prior precedent from other panels in this circuit absent
contrary law from an en banc or Supreme Court decision.” United
States v. Ruhe, 191 F.3d 376, 388 (4th Cir. 1999) (citation
omitted). There is no such contrary law.

                                 4